302 So.2d 146 (1974)
ARNO ENTERPRISES, INC., a Corporation, Appellant,
v.
NATHIDA, INC., a Corporation, Appellee.
No. T-239.
District Court of Appeal of Florida, First District.
October 24, 1974.
Rehearing Denied December 17, 1974.
Robert W. Pope, Pope & LaBarbera, St. Petersburg, for appellant.
John Marshall Green, Green, Simmons & Green, Ocala, for appellee.
SPECTOR, Acting Chief Judge.
Appellant seeks reversal of a final judgment holding that it breached its lease on a storeroom it rented from appellee for the purpose of operating a bookstore. We agree with the final judgment and affirm.
The lease agreement contained the following provision with respect to the premises:
"... to be used and occupied by the Lessee as sale of books, magazines, and other related items and for no other purpose or uses whatsoever... ." (Emphasis supplied)
The evidence adduced before the trial judge supported the trial court's finding that the appellant-lessee sold not only books and magazines and related items in the leased premises but also continuously exhibited and sold sexual devices of various types and various instruments for masturbation. The court expressly found that the sale of such devices did not constitute the sale of books, magazines and other related items and that the sale of such items resulted in a breach of the lease by the appellant, requiring the cancellation of the lease.
Affirmed.
BOYER and McCORD, JJ., concur.